La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Hoy examinamos una Sentencia del Tribunal de Apela-ciones mediante la cual se restituye una Notificación de Deficiencia en el pago de patentes municipales. En el dic-tamen recurrido, el foro intermedio apelativo determinó que unos intereses, producto de unos préstamos realizados por dos (2) negocios exentos a favor de dos (2) corporacio-nes extranjeras no dedicadas a industria o negocio en Puerto Rico, no gozaban de exención de patentes municipales. Esto por no ser ingreso de fomento industrial al amparo de la Ley Núm. 135-1997, según enmendada, conocida como Ley de Incentivos Contributivos de 1998 (13 L.P.R.A. sec. 10101 et seq.).
Revocamos la determinación del tribunal apelativo intermedio. Resolvemos que los Decretos de Exención Con-tributiva Industrial otorgados en el caso de autos faculta-ron al municipio de Vega Baja a imponer el pago de paten-tes sobre tales ingresos, a pesar de que, de otra manera, no serían tributables en esta jurisdicción. No obstante, el mu-nicipio está limitado a la cantidad dispuesta en la ley y acordada en el Decreto.
i — t
Pfizer Pharmaceuticals, Inc. es una corporación organi-zada según las leyes del estado de Delaware, y Pfizer Pharmaceuticals Limited es una corporación organizada de acuerdo con las leyes de las Islas Caimán. Ambas corpora-ciones están debidamente autorizadas para realizar nego-cios en Puerto Rico.
Tanto Pfizer Pharmaceuticals, Inc. como Pfizer Pharma*273ceuticals Limited (en adelante las peticionarias), son sub-sidiarias que posee Pfizer, Inc., una corporación organi-zada bajo las leyes estatales de Delaware que no está dedicada a hacer negocios en Puerto Rico. Durante los años en controversia, ambas mantenían operaciones de manu-factura en el municipio de Vega Baja (en adelante el Mu-nicipio), y eran concesionarias y tenedoras de Decretos de Exención Contributiva Industrial para la producción, venta y distribución de drogas, otorgados bajo las disposi-ciones de la Ley Núm. 135, supra.
Según consta en los Decretos 98-135-1-100 y 00-135-1-75, las partes pactaron que “los ingresos de fuentes de fuera de Puerto Rico”, según determinado en la See. 1123(c) de la Ley Núm. 120-1994, conocida como Código de Rentas Internas de Puerto Rico de 1994 (en adelante el Código de Rentas Internas de 1994), 13 L.P.R.A. see. 8523(c), se considerarían “ingresos de fomento industrial” (en adelante IFI), según la Ley Núm. 135, supra. Por con-siguiente, estarían sujetos a la tasa fija provista y exentos en un sesenta por ciento (60%) del pago de patentes municipales. (1)
*274Durante los años fiscales 1999 — 2000, 2000 — 2001 y 2001-2002, las peticionarias recibieron ingresos prove-nientes de préstamos realizados a favor de la compañía matriz y de una entidad afiliada en Dublin, Irlanda. Nin-guna de estas compañías está dedicada a la industria o negocio en Puerto Rico. Asimismo, para estos años fiscales las peticionarias pagaron la patente municipal y sometie-ron las Declaraciones de Volumen de Negocios y Estados Financieros auditados.(2) Al así hacer, incluyeron los inte-reses que generaron los préstamos como IFI en las corres-pondientes Declaraciones de Volumen de Negocios por en-tender que éstos constituían ingresos de fuentes fuera de Puerto Rico.
El 11 de diciembre de 2002, el Municipio notificó a Pfizer Pharmaceuticals, Inc. ciertas deficiencias preliminares en el pago de patentes municipales para los años fiscales 1999-2000, 2000-2001, 2001-2002 y 2002-2003. Además, notificó a Pfizer Pharmaceuticals Limited una deficiencia preliminar para el año fiscal 2002 — 2003. Luego de la opor-*275tuna solicitud de reconsideración y vista administrativa, el Municipio notificó a las peticionarias las deficiencias finales, intereses y penalidades el 20 de agosto de 2003.(3)
El 18 de septiembre de 2003, las peticionarias presenta-ron una Demanda en la que impugnaron, inter alia, las Notificaciones de Deficiencias contributivas en las paten-tes municipales. Luego de varios trámites procesales, el Tribunal de Primera Instancia dejó sin efecto tales Notifi-caciones al concluir que los Decretos eran obligatorios, y que de manera clara e inequívoca disponían que los ingre-sos de fuentes fuera de Puerto Rico constituyen IFI. Ade-más, eliminó unas penalidades impuestas y reconoció un crédito por una partida erróneamente tributada. (4)
Inconforme, el Municipio acudió ante el Tribunal de Apelaciones. Dicho foro, mediante Sentencia de 31 de marzo y notificada el 9 de abril de 2008, determinó que los ingresos por intereses recibidos por los préstamos no pro-venían de la producción y venta de drogas —operaciones por las que se les otorgaran los Decretos— como tampoco de las actividades de inversión elegibles descritas en la Ley Núm. 135, supra, a ser consideradas IFI. Por ende, con-cluyó que tenían que tributar el sesenta por ciento (60%) remanente en concepto de patentes municipales. Los de-más extremos de la Sentencia se confirmaron. (5)
Luego de que la moción de reconsideración presentada fuera denegada, las peticionarias acuden ante nos y seña-lan el error siguiente:(6)
Erró el Hon. T.A. al concluir que el ingreso por intereses de *276préstamos que PPL y PPI recibieron de su compañía matriz Pfizer Inc. y a una afiliada en Irlanda, no constituía ingreso de fomento industrial (IFI), por no estar comprendido en la ope-ración declarada exenta en el Decreto y que los mismos son totalmente tributahles. Petición de certiorari, pág. 7.
Evaluada la Petición de certiorari, acordamos expedir. Con el beneficio de la comparecencia de ambas partes, así como de la Compañía de Fomento Industrial de Puerto Rico, la Pharmaceutical Industry Association of Puerto Rico y la Asociación de Industriales de Puerto Rico, en ca-lidad de amicii curiae, estamos en posición de resolverá(7)
rH I — I
A. Contribuciones sobre ingresos de una corporación ex-tranjera dedicada a industria o negocio en Puerto Rico
Nuestra Constitución encomienda el poder para imponer y cobrar contribuciones a la Asamblea Legislativa; cuerpo que, a su vez, puede autorizar que los municipios las impongan y las cobren. Art. VI, Sec. 2. Const. E.L.A., L.P.R.A., Tomo 1. Café Rico, Inc. v. Mun. de Mayagüez, 155 D.P.R. 548, 552-553 (2001); Levy, Hijo v. Mun. de Manatí, 151 D.P.R. 292 (2000). Según este poder de tributación, la Asamblea Legislativa proclamó el Código de Rentas Internas de 1994 como el documento que recoge toda la legislación contributiva de nuestro ordenamiento jurídico. Orsini García v. Srio. de Hacienda, 177 D.P.R. 596 (2009).(8)
*277El Código de Rentas Internas de 1994 establece aquellas disposiciones que le aplican a las corporaciones y sociedades extrajeras. 13 L.RR.A. see. 8401. A esos efectos, el ingreso bruto de este tipo de corporación incluye solamente: (1) el ingreso bruto que se derive de fuentes dentro de Puerto Rico, y (2) el ingreso bruto que esté realmente relacionado con la explotación de una industria o negocio en Puerto Rico. 13 L.P.R.A. sec. 8615(c). En cuanto a las corporaciones y sociedades extranjeras dedicadas a industria o negocios en Puerto Rico, se dispone que éstas tributarán sobre su ingreso neto que esté realmente relacionado con la explotación de una industria o negocio en Puerto Rico en conformidad con las Sees. 1015, 1016, 1017 y 1121A del Código de Rentas Internas de 1994. 13 L.P.R.A. sec. 8615(b). Para hacer sentido de tales expresiones, la ley define el ingreso bruto y el neto de fuentes dentro y fuera de Puerto Rico, así como las reglas especiales relativas a ingreso realmente relacionado con la explotación de una industria o negocio en Puerto Rico. 13 L.P.R.A. see. 8523. Desglosemos estos términos para su mejor comprensión.
La Sec. 1123(a) del Código de Rentas Internas de 1994, supra, 13 L.P.R.A. sec. 8523(a), enumera las partidas de intereses, dividendos y beneficios, entre otras, que constituyen el “ingreso bruto de fuentes en Puerto Rico”. Entre estas se incluyen los intereses sobre bonos, pagarés u otras obligaciones que devenguen intereses, de personas residentes, naturales o jurídicas. 13 L.P.R.A. sec. 8523(a)(1). Por otro lado, constituyen “ingreso bruto de fuentes fuera de Puerto Rico” los intereses que no sean los derivados de fuentes dentro de Puerto Rico. 13 L.P.R.A. sec. 8523(c)(1).
De igual forma, se considerará “ingreso realmente relacionado con la explotación de una industria o negocio dentro de Puerto Rico” todo ingreso, ganancia o pérdida de *278fuentes dentro de Puerto Rico. 13 L.P.R.A. sec. 8523(f)(2). A contrario sensu, y salvo contadas excepciones, ningún in-greso, ganancia o pérdida de fuentes fuera de Puerto Rico se tratará como ingreso realmente relacionado. 13 L.P.R.A. sec. 8523(f)(3). De manera excepcional, se considerará in-greso realmente relacionado con la explotación de una in-dustria o negocio en Puerto Rico, en lo pertinente, el in-greso, la ganancia o la pérdida de fuentes fuera de Puerto Rico
... por un individuo no residente o por una corporación o sociedad extranjera si dicha persona tiene una oficina u otro local fijo de negocios dentro de Puerto Rico a la cual o al cual dicho ingreso, ganancia o pérdida le es atribuible y dicho in-greso, ganancia o pérdida:
(ii) consiste de dividendos o intereses, o ganancia o pérdida de la venta o permuta de acciones o pagarés, bonos u otras evidencias de deudas y es derivada de la explotación activa de un negocio bancario o financiero o negocio similar dentro de Puerto Rico, o es recibida por una corporación cuyo negocio principal sea el traficar en acciones o valores por cuenta propia .... (Énfasis suplido.) 13 L.P.R.A. sec. 8523(f)(3)(B).
Así, al deducirle a las partidas de ingreso bruto aquellas deducciones permitidas por ley, se obtiene entonces el in-greso neto que esté realmente relacionado con la explota-ción de una industria o negocio en Puerto Rico. 13 L.P.R.A. secs. 8523(b) y 8617.
Abora bien, al cumplir con nuestra función interpretativa tenemos como norte que “[c]uando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. En el caso de los estatutos contributivos, hemos expresado que éstos no se interpretarán de forma extensiva, sino justa, para cumplir con sus propios y expresos términos. Asimismo, se deberán interpretar a favor de la no imposición de la contribución cuando de éstos no surge clara-*279mente el propósito de imponerla. Yiyi Motors, Inc. v. E.L.A., 177 D.P.R. 230 (2009); B.B.C. Realty v. Secretario Hacienda, 166 D.P.R. 498 (2005). Véase, además: R. Elfren Bemier y otros, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S, 1987, pág. 464.
En cuanto a las exenciones contributivas que los estatutos contributivos otorgan, éstas se deben interpretar restrictivamente; es decir, a favor de la no existencia de la exención, puesto que son privilegios excepcionales o gracias que concede el Estado para negar los efectos de las normas tributarias generales. No obstante, deben interpretarse de forma que no frustre la intención legislativa. Orsini García v. Srio. de Hacienda, supra; Interior Developers v. Mun. de San Juan, 177 D.P.R. 693 (2009); Director Of. Inspección Notarías v. Colón, 131 D.P.R. 102 (1992).
Discutidos estos preceptos, examinemos aquellos aspec-tos del Programa de Incentivos Industriales pertinentes para el caso ante nos.
B. Programa de incentivos industriales de Puerto Rico
Puerto Rico ha fomentado su desarrollo económico me-diante la inversión de capital promovida por el Programa de Incentivos Industriales. Este Programa ha estado en vigor por más de seis (6) décadas, pero ha requerido el Estado lo actualice, de forma tal que se pueda mantener la competitividad de la Isla frente a otras jurisdicciones. Esto ha conllevado, por consiguiente, la adopción de incentivos contributivos para la industria en general, así como su paulatina transformación. Por lo tanto, han existido nume-rosas leyes de incentivos industriales, cada una de ellas modificada en repetidas ocasiones.(9) No obstante, el caso *280de autos se restringe a la evaluación de la Ley Núm. 135, supra. Según este marco, procedemos a su estudio.
La Ley Núm. 135, supra, otorga incentivos contributivos a negocios orientados “hacia la creación real de empleos y la inversión directa, tanto en adiestramiento, planta física e investigación y desarrollo dentro de Puerto Rico como para retención de empleos 1997 (Parte 1) Leyes de Puerto Rico 636, 637. Esto lo logra principalmente mediante la concesión de tasas fijas de contribución sobre el ingreso de fomento industrial, así como de exenciones de contribuciones municipales y estatales, deducciones especiales y créditos que quedan estipulados en Decretos de Exención. 13 L.P.R.A. sees. 10101 — 10105. Tales Decretos se consideran de la naturaleza de un Contrato entre el concesionario, sus accionistas, socios o dueños y el Gobierno de Puerto Rico, y tienen usualmente una vigencia de entre diez (10) a veinticinco (25) años, dependiendo de la zona de desarrollo industrial en que se localice el negocio. 13 L.P.R.A. secs. 10112(f) y 10105(d). Estos son, por lo tanto, “un instrumento que utiliza Puerto Rico, para fomentar la industria y la inversión productiva”. Textile Dye Works, Inc. v. Srio. de Hacienda, 95 D.P.R. 708, 713 (1968).
En extrema síntesis, el procedimiento de la Ley Núm. 135, supra, era el siguiente. El negocio elegible presentaba una solicitud de Decreto de Exención Contributiva debida-*281mente juramentada con el pago de los derechos correspon-dientes, y aquellas Declaraciones Juradas requeridas o ne-cesarias para justificar su solicitud ante el Director de la Oficina de Exención Contributiva Industrial adscrita en-tonces al Departamento de Estado (en adelante Director).(10) 13 L.P.R.A. see. 10112. Una vez recibida, se enviaba una copia al Secretario de Hacienda para que ve-rificara el cumplimiento de los accionistas con su respon-sabilidad contributiva, y al Administrador de Fomento Económico para que rindiera un Informe de Elegibilidad. Además, se remitía a otras agencias que a juicio del Secre-tario de Estado debían tener copia. Id.
Posteriormente, con la información recibida, el Director preparaba un Proyecto de Decreto a ser circulado entre las agencias concernidas, así como al municipio correspon-diente y al Centro de Recaudaciones de Ingresos Munici-pales para su evaluación económica y fiscal. 13 L.P.R.A. see. 10112. Al respecto, el estatuto especifica lo siguiente:
Toda recomendación desfavorable deberá ser acompañada por las razones para tal recomendación. En caso de que cualquiera de tales agencias o municipios no someta el informe u opinión correspondiente dentro de un término de treinta (30) días de habérsele notificado de dicho proyecto de decreto, se estimará que dicho proyecto de decreto ha recibido una recomendación favorable de parte de las agencias o municipios notificados, y el Secretario de Estado tomará la acción correspondiente con respecto a la solicitud de exención. 13 L.P.R.A. sec. 10112(j)(2).
Ya recopilados los Informes, el Director sometía el Pro-yecto de Decreto de Exención y su recomendación a la con-sideración del Secretario de Estado, quien debía emitir una determinación final al respecto.(11) 13 L.P.R.A. see. *28210112(j). La determinación a la que llegara el Secretario de Estado, así como “[tjodas [sus] decisiones y determinacio-nes ... bajo [la Ley Núm. 135, supra,] serán finales y contra las mismas no procederá revisión judicial o administrativa u otro recurso, a menos que específicamente se disponga otra cosa”.(12) 13 L.P.R.A. sec. 10114(a). Todo este proceso se encontraba delimitado dentro de una serie de términos establecidos en la referida ley.
Detengámonos a analizar la naturaleza del Decreto(13) y las funciones del Secretario de Estado bajo la Ley Núm. 135, supra. Como expresáramos, la ley establece que éste conforma un Contrato entre el concesionario, sus accionis-tas, socios o dueños y el Gobierno de Puerto Rico. 13 L.P.R.A. sec. 10112(f). Este último comparece mediante la figura del Secretario de Estado, funcionario encargado de aprobar o denegar las concesiones originales de exención contributiva, y cuya determinación es final y no revisable. 13 L.P.R.A. secs. 10112(j)(6) y 10114. No obstante, debemos enfatizar que como toda actuación del Gobierno, ésta tam-bién se encuentra circunscrita por la Constitución. De Jesús González v. A.C., 148 D.P.R. 255, 268 (1999).
Dispone la ley que el Decreto incluirá
... aquellos términos y condiciones que sean consistentes con el propósito [de la ley] y que promuevan la creación de *283empleos mediante el desarrollo social y económico de Puerto Rico, tomándose en consideración la naturaleza de la petición o acción solicitada, así como los hechos y circunstancias rela-cionadas de cada caso en particular que puedan ser de aplicación. 13 L.P.R.A. sec. 10112(f).
Además, la ley señala que al ponderar una solicitud de este tipo, el Secretario de Estado podrá aceptar cualquier consideración ofrecida a beneficio de Puerto Rico y podrá denegarla cuando determine que no resulta en los mejores intereses económicos y sociales del país. 13 L.P.R.A. see. 10111. De igual forma,
[e]n caso de reconsiderar la solicitud, el Secretario de Estado podrá aceptar cualquier consideración ofrecida a beneficio de Puerto Rico y podrá requerir y disponer cualquier otro término o condición que sea necesario para asegurar que dicha conce-sión será para los mejores intereses de Puerto Rico y los pro-pósitos de desarrollo económico industrial .... íd.
Por lo tanto, cada Decreto es único y su negociación ha conllevado un estricto análisis de la solicitud y las circuns-tancias particulares de los contratantes. El Decreto in-cluye, además, la participación del municipio concernido.
De acuerdo con lo anterior, y por disposición ex-presa de la Asamblea Legislativa, a los Decretos de Exención Contributiva les aplican las normas generales relativas a los contratos. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700, 730 (2001). Por lo tanto, sobre éstos aplica el principio de la autonomía de la voluntad de las partes, quienes “pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público” (Art. 1207 Código Civil de Puerto Rico, 31 L.P.R.A. see. 3372), y, por consiguiente, se obligan a cumplir lo expresamente pactado y a todas las consecuencias que según su naturaleza sean conformes a la buena fe, al uso y a la ley (Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3375). Véase De Jesús González v. A.C., supra.
*284 Uno de los aspectos principales de este Contrato es la concesión de tasas fijas de contribución sobre el “In-greso de Fomento Industrial (IFI)”. Analicemos, entonces, este término clave para todo Decreto y medular para resolver la controversia ante nos. En lo pertinente, el IFI tiene el significado y alcance siguiente:
(1) El ingreso neto de un negocio exento derivado de la ope-ración declarada exenta por esta parte, computado de acuerdo con las sees. 8401 et seq. de este título, parte del “Código de Rentas Internas de Puerto Rico de 1994”, ajustado por las de-ducciones especiales provistas por esta parte.
(2) El ingreso proveniente de las actividades de inversión elegibles descritas en el inciso (j) de esta sección.(14) 13 L.P.R.A. sec. 10101(a)(1) y (2).
Es sobre el IFI, según definido, que se calcula —de acuerdo con la tasa fija estipulada— la contribución sobre ingresos a la que está sujeto el negocio exento y sobre el que se le concede un sesenta por ciento (60%) de exención sobre las patentes municipales, arbitrios municipales y otras contribuciones municipales.(15) 13 L.P.R.A. sees. 10102 y 10105(b). Empero, tal como hemos expresado,
[l]a Ley de Incentivo Industrial no es una ley de contribución sobre ingresos. Su propósito es establecer una exención contri-butiva a empresas que se dedican a ciertas actividades econó-micas que el Estado, en el momento histórico en el cual se aprueba esta ley, deseaba fomentar e incentivar. La Ley de Incentivo Industrial establece cuáles son dichas actividades exentas, la manera como las corporaciones pueden solicitar la exención, el término de su duración, la forma en la cual la exención se hace vigente, las opciones que tiene la corporación para acogerse a la exención y otros extremos; pero no contiene disposiciones propias de una ley de contribución sobre ingre-*285sos o un código de rentas internas. Por lo tanto, la ley aplica-ble al IFI tributable en cuanto al proceso de tributación como tal, no es otra que la Ley de Contribuciones sobre Ingresos.(16) Qume Caribe, Inc. v. Srio. de Hacienda, supra, pág. 726.
Previamente, en Proctor Mfg. Corp. v. Srio. de Hacienda, 91 D.P.R. 829 (1965), estudiamos la intención legis-lativa al aprobar la Ley Núm. 6 de 15 de diciembre de 1953, conocida como Ley de Incentivo Industrial de Puerto Rico de 1954 (13 L.P.R.A. sec. 10001 et seq.), y nos negamos a extender el concepto “Ingreso de Fomento Industrial (IFI)” a los pagos recibidos según una póliza de seguro en concepto de beneficios netos dejados de percibir debido a un fuego. Esto, pues, era de una fuente distinta en su na-turaleza y no se derivaba del tipo de actividades que pro-pendían a realizar el propósito legislativo. Entonces, ex-presamos que aplicaba la regla de que las exenciones contributivas se deben interpretar restrictivamente; o sea, que no debe extenderse más allá del propósito legislativo discernible.(17)
Sin embargo, desde Textile Dye Works, Inc. v. Secretario de Hacienda, supra, pág. 713, caso en el que se reclamaba una exención de acuerdo con la derogada Ley Núm. 2 de 20 de enero de 1956, conocida como Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico, hemos reconocido que
*286... las exenciones industriales de contribuciones que concede el Gobierno de Puerto Rico no deben interpretarse como las antiguas exenciones contributivas las cuales eran privilegios, por cuya razón era beneficioso al interés público interpretarlos restrictivamente. Por el contrario, las exenciones industriales de contribuciones deben interpretarse en forma consonante con su propósito creador. Sólo así se cumple la intención legislativa y además esa interpretación fiel y razonable es la interpreta-ción beneficiosa al interés público. La exención industrial de contribuciones no es una gracia, en el viejo sentido de la frase, que el Gobierno de Puerto Rico confiere sino que es un instru-mento que utiliza Puerto Rico, para fomentar la industria y la inversión productiva .... (Énfasis suplido.) Véanse, además: P.R. Int. Paper Co. v. Srio. de Hacienda, 100 D.P.R. 131, 135 (1971); Industria Lechera v. Srio. de Hacienda, 95 D.P.R. 839, 842 (1968).
Examinados los principios y las normas aplicables a los incentivos industriales, estudiemos, entonces, el poder tributario de los municipios.
C. Poder tributario de los municipios
Los municipios son entidades jurídicas creadas por la Asamblea Legislativa al amparo de la Sec. 1 del Art. VI de la Constitucin de Puerto Rico, L.P.R.A., Tomo 1, para atender las necesidades de la comunidad local. Véanse: Ortiz v. Municipio San Juan, 167 D.P.R. 609 (2006); First Bank de P.R. v. Mun. de Aguadilla, 153 D.P.R. 198, 203 (2001); Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692, 696 (1988). Es por ello que sólo poseen los poderes que le han sido expresamente delegados. Ortiz v. Municipio San Juan, supra; First Bank de P.R. v. Mun. de Aguadilla, supra; Café Rico, Inc. v. Mun. de Mayagüez, supra.
En cuanto al poder tributario de los municipios, hemos reconocido que se les ha otorgado un mayor grado de autonomía fiscal y de gobierno propio. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873, 885 (1996). No obstante, “no tienen un poder inherente, independiente del Estado, para imponer contribuciones”, sino que varias leyes regulan esta facultad. Levy, Hijo v. Mun. de Manatí, *287supra, pág. 299. Entre éstas se encuentran: la Ley Núm. 81-1991, según enmendada, conocida como Ley de Munici-pios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4001 et seq.); la Ley Núm. 83-1991, según enmendada, conocida como Ley de Contribu-ción Municipal sobre la Propiedad de 1991; la Ley Núm. 80-1991, según enmendada, conocida como Ley del Centro de Recaudación de Ingresos Municipales, 21 L.P.R.A. see. 5801 et seq., y la Ley Núm. 113 de 10 de julio de 1974, según enmendada, conocida como Ley de Patentes Municipales, 21 L.P.R.A. see. 651 et seq.(18)
Respecto a estas facultades contributivas, nuestro orde-namiento ha favorecido claramente una interpretación am-plia para que los municipios “puedan proveer más servicios directos a sus ciudadanos”. First Bank de P.R. v. Mun. de Aguadilla, supra; Lever Bros. Export Corp. v. Alcalde S.J., 140 D.P.R. 152 (1996); Banco Popular v. Mun. de Maya-güez, supra. Por lo tanto, cuando hay autoridad en ley para ello, no estamos inclinados a intervenir con la regulación económica municipal porque ésta es una función primor-dialmente legislativa. Banco Popular v. Mun. de Mayagüez, supra.
Sin embargo, recalcamos que los municipios quedan facultados y limitados, según determine la Asamblea Legislativa. De esta forma, a pesar de que las legislaturas municipales fijan los tipos contributivos aplicables a negocios sujetos al pago de patentes, la Asamblea Legislativa ha dispuesto el porciento máximo a fijar dependiendo del tipo de patente, y ha eximido de su pago a ciertos negocios, ingresos y personas. 21 L.P.R.A. secs. 651c, 651d y 651h. Otras leyes también limitan la facultad impositiva de los municipios, una de ellas es la propia Ley Núm. 135, supra, *288que otorga a los negocios exentos, como norma general, un sesenta por ciento (60%) de exención sobre las patentes y arbitrios municipales, entre otras contribuciones.(19) 13 L.P.R.A. sec. 10105(b).
Por lo anterior, y del poder de la Asamblea Legislativa para permitir a los municipios imponer y cobrar contribuciones, la Ley Núm. 113, supra, les ha autorizado a imponer el pago de patentes no incompatibles con la tributación impuesta por el Estado y dentro de sus límites territoriales. 21 L.P.R.A. sec. 651b; First Bank de P.R. v. Mun. de Aguadilla, supra; Lever Bros. Export Corp. v. Alcalde S.J., supra; Banco Popular v. Mun. de Mayagüez, supra. Esto, pues, la tributación municipal responde “ ‘a la premisa de que los negocios sitos en su territorio se benefician de la organización local para efectuar sus actividades de interés pecuniario ...’ ”. First Bank de P.R. v. Mun. de Aguadilla, supra, pág. 204, citando a Banco Popular v. Mun. de Mayagüez, supra, pág. 700.
Las patentes constituyen una “contribución impuesta y cobrada por el municipio ... a toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien a cualquier negocio financiero o negocio en los municipios ...”. 21 L.P.R.A. see. *289651a(a)(16). Estas se calculan a base del volumen de nego-cios generado, término definido de la manera siguiente:
(i) Volumen de negocios. — Significa los ingresos brutos que se reciben o devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o negocio en el municipio donde la casa principal realiza sus operaciones, o los ingresos brutos que se reciban o se deven-guen por la casa principal en el municipio donde ésta man-tenga oficinas, almacenes, sucursales, planta de manufactura, envase, embotellado, procesamiento, elaboración, confección, ensamblaje, extracción, lugar de construcción, o cualquier otro tipo de organización, industria o negocio para realizar nego-cios a su nombre, sin tener en cuenta sus ganancias o beneficios.
(ii) Ingresos brutos. — Significa la totalidad de los ingresos de fuentes dentro y fuera de Puerto Rico que sean atribuibles a la operación que se lleva a cabo en cada municipio, excluyendo todos los ingresos, tales como interés y dividendos provenien-tes de la inversión por un individuo de sus propios fondos, de la posesión de acciones corporativas u otros instrumentos de inversión.(20) 21 L.P.R.A. sec. 651a(7)(A).
Por otro lado, el concepto “atribuibles a la operación” incluye “la totalidad de los ingresos derivados dentro y fuera de Puerto Rico que reciba o devengue una persona relacionada con la explotación de una industria o negocio en Puerto Rico ...”. 21 L.P.R.A. sec. 651a(15). Al respecto, hemos expresado que
... el factor determinante es que el ingreso se produzca como consecuencia de los negocios que la persona, natural o jurí-dica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sido generado a no ser por las operaciones llevadas a cabo allí. The Coca-Cola Co. v. Mun. de Carolina, 136 D.P.R. *290216, 221 (1994). Véanse, además: First Bank de P.R. v. Mun. de Aguadilla, supra; Lever Bros. Export Corp. v. Alcalde S.J., supra, pág. 161; Banco Popular v. Mun. de Mayagiiez, supra.
Repasados estos principios y normas, apliquémoslas al caso de autos.
III
Dentro del marco jurídico antes enunciado, procedamos a resolver la controversia de autos.
En esencia, las peticionarias argumentan que los Decre-tos de Exención Contributiva Industrial de los cuales son concesionarias tienen fuerza vinculante sobre todas las agencias, instrumentalidades y municipios. Señalan que aun cuando los ingresos de fuentes fuera de Puerto Rico —como los que examinamos en el caso de autos— no están sujetos a tributación en Puerto Rico, los Decretos pactados establecían la tributación de los mismos a una tasa reducida. Esto fue negociado como parte de una estrategia legal contributiva global.
Las peticionarias aducen que en los Decretos, los ingre-sos de fuentes fuera de Puerto Rico —según definidos en la Sec. 1123(c) del Código de Rentas Internas de 1994, supra— serían tratados como ingresos de fuentes dentro de Puerto Rico e “Ingresos de Fomento Industrial (IFI)” suje-tos a tributación en Puerto Rico a la misma tasa que los ingresos típicos de sus operaciones exentas. Por consi-guiente, entienden que éstos gozan de un sesenta por ciento (60%) de exención sobre las patentes municipales. Añaden que por eso los ingresos fueron reportados y tribu-tados a base de un cuarenta por ciento (40%). La Compañía de Fomento Industrial de Puerto Rico sostiene la misma postura al respecto.
A contrario sensu, el Municipio argumenta que la Ley Núm. 135, supra, establece taxativamente los ingresos exentos al pago de contribuciones sobre ingresos y patentes *291municipales mediante el término “Ingreso de Fomento Industrial (IFI)”. De esta forma, no se podrá considerar IFI otro ingreso que no sea aquel que provenga de actividades reconocidas en la ley. Añade que toda exención concedida por medio de un Decreto de Exención al amparo de la Ley Núm. 135, supra, tiene que estar autorizado expresamente por el estatuto. En cambio, la alegada concesión no lo estuvo. Además, señalan que los intereses recibidos en con-cepto de préstamo son de fuentes fuera de Puerto Rico y de actividades económicas atribuibles a su operación en el municipio tras realizarse y materializarse dentro de su ju-risdicción geográfica.(21) Por lo tanto, sostiene que por los ingresos no ser IFI, las peticionarias están obligadas a pa-gar el cien por ciento (100%) en concepto de patentes municipales.
Al aplicar las disposiciones pertinentes de la Ley Núm. 120, supra, determinamos que los ingresos en cuestión pro-vienen de fuentes de fuera de Puerto Rico. Esto, pues, no son intereses que provengan de personas residentes. Con-cluimos, además, que tampoco son tributables por el Gobierno.
La letra de la ley es clara cuando expresa que, como regla general, ningún ingreso, ganancia o pérdida de fuen-tes fuera de Puerto Rico se considerará como ingreso real-mente relacionado con la explotación de una industria o negocio en Puerto Rico, salvo contadas excepciones. En el caso de autos, a los intereses no les aplica ninguna de las excepciones a dicha regla general. Por lo tanto, regresamos al punto de partida: es sobre el ingreso neto realmente re-lacionado con la explotación de una industria o negocio que una corporación extranjera, como las peticionarias, tributarían. No solo la ley es clara, sino que los estatutos contributivos se deben interpretar estrictamente a favor de la no imposición de la contribución. Nada nos indica que la intención fuera otra.
*292Como señaláramos, los intereses en cuestión no son parte del ingreso tributable, pero no solo a nivel estatal, sino que tampoco son tributables a nivel municipal. El mu-nicipio está limitado por las facultades que se le han con-cedido, y la Ley Núm. 113, supra, no confiere autoridad para imponer la patente sobre los ingresos en cuestión. A pesar de que el ingreso bajo análisis es un ingreso de fuen-tes fuera de Puerto Rico, no está relacionado con la explo-tación de una industria o negocio en Puerto Rico como ana-lizáramos previamente en conformidad con el Código de Rentas Internas de 1994. La falta de relación afecta tanto al Gobierno Central como al Municipio. Este último factor es esencial para que el Municipio tenga facultad tributaria sobre el mismo.
Por lo tanto, si el ingreso no se hubiera considerado IFI, no tributaría ante el Gobierno Central ni pagaría patentes municipales. No obstante, no podemos limitarnos al análi-sis de si es tributable o no, según el Código de Rentas In-ternas de 1994, o la Ley Núm. 113, supra, puesto que hay un Contrato entre el Gobierno de Puerto Rico y las peticio-narias que se ha suscrito al amparo de la Ley Núm. 135, supra.
Las peticionarias pactaron con el Gobierno de Puerto Rico unos Decretos de Exención Contributiva que conside-raban los ingresos de fuentes fuera de Puerto Rico como IFI y tributarían según la tasa fijada. Esto, a pesar de que no son per se tributables y de que no forman parte de nin-guna de las instancias expresadas por la ley como IFI. Por un lado, no eran derivados de la operación declarada exenta, es decir, de la producción y venta de drogas. Por otro lado, tampoco eran actividades de inversión elegibles descritas en la Ley Núm. 135, supra. Ante lo anterior, llama entonces nuestra atención que el Municipio arguya que mediante el Decreto de Exención no se podía conceder una exención a otro tipo de ingreso no especificado en la ley.
*293No nos persuade el argumento del Municipio al exami-nar los hechos del caso de autos. La Asamblea Legislativa ha optado por otorgar incentivos contributivos, incluyendo la concesión de tasas fijas de contribución sobre el IFI. Esto, con el objetivo de propiciar el máximo desarrollo eco-nómico industrial de Puerto Rico y lograr la creación de empleos e inversión directa en la Isla. Por ello, las tasas concedidas mediante Decreto son menores a las tasas que tendría que pagar un negocio no exento. Por lo tanto, el listado de ingresos considerados IFI solamente enumera ingresos que de ordinario son tributables.
Asimismo, considerando las necesidades cambiantes de la industria y para asegurar que Puerto Rico se mantenga competitivo a nivel mundial, la Asamblea Legislativa ha creado un procedimiento que otorga gran discreción al fun-cionario contratante para aceptar ofertas o requerir condi-ciones que redunden en los mejores intereses económicos y sociales de nuestra Isla. No sólo esto, sino que además la Ley Núm. 135, supra, da fuerza de Contrato al Decreto resultante y dispone que su determinación será final y no revisable. Esto no tiene otro objetivo que dar seguridad y confianza a las corporaciones que hacen negocios en Puerto Rico.(22)
En el caso de autos, el ingreso no hubiera estado sujeto a imposición contributiva en Puerto Rico por lo que no es-tamos ante una exención contributiva. Por el contario, nos *294encontramos ante la inserción de un ingreso como nos se-ñala la Compañía de Fomento Industrial de Puerto Rico.(23) No obstante, el Secretario de Estado determinó que era obrar a favor de los mejores intereses económicos y sociales de Puerto Rico permitir que unos ingresos tributaran a nivel estatal y municipal como IFI, o sea, a una tasa atrac-tiva para las peticionarias, en vez de que no tributaran. No le compete a los tribunales pasar juicio sobre la sabiduría de esa determinación, particularmente cuando no se han producido resultados contrarios al propósito de la ley y no se ha señalado transgresión alguna de la Constitución. Tampoco son ingresos por los que las peticionarias tuvie-ran que pagar las tasas ordinarias.
La política pública económica y fiscal de Puerto Rico tiene que coordinar a todos sus entes, entre ellos los municipios. Es por ello que éstos participan del procedi-miento que finaliza en un Decreto. Ciertamente los muni-cipios gozan de gran autonomía fiscal y están autorizados a imponer el pago de patentes. No obstante, estas contribu-ciones no pueden ser incompatibles con la tributación que impone el Estado, y tienen que estar dentro de las faculta-des que se le han conferido. En el caso de autos, el Muni-cipio está obligado por el Decreto otorgado.
Por lo antes expuesto, revocamos la Sentencia recurrida.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton emitió una opinión de conformidad. La Jueza Asociada Señora Fiol Matta concurrió con el resultado sin opinión escrita. La *295Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.
— O —

 El Decreto para el caso 98-135-1-100 se emitió a favor de Warner-Lambert, Inc. y Parke-Davis Pharmaceuticals Limited el 17 de agosto de 1999. Posterior-mente, ambas corporaciones fueron fusionadas a las peticionarias. Por un lado, las operaciones que Warner Lambert, Inc. llevó a cabo en Puerto Rico las asumió Pfizer Pharmaceuticals, Inc. durante el año fiscal 2000-2001. A su vez, Parke-Davis Pharmaceuticals Limited se convirtió posteriormente en Pfizer Pharmaceuticals Limited. Apéndice de la Petición de certiorari, pág. 223. El Decreto expresaba:
“BE IT FURTHER DECREED, that the Grantee herein shall be subject, during any taxable year in which it is able to increase its employment levels to those indicated below, to the following fixed income tax rates on its industrial development income (“IDI”), as defined below, during the exemption period of this grant, and from and after the effective date of said period, instead of any other tax provided by law. ... [I]t being hereby determined by the Secretary of State that said reduced rate is in the best economic and social interests of Puerto Rico, in consideration of the special nature of the exempted business, the substantial employment that said business generates and the importance that the operation of said business has to the economy of Puerto Rico. For purposes of this provision, IDI shall include income received on investments described in Section 2(j) of the 1998 Act, and in the case of PPDL, IDI shall include the income of PPDL that is derived form sources outside of Puerto Rico.
“BE IT FURTHER DECREED, that the Grantee is hereby exempted during the exemption period of this grant from the following taxes, at the percentages, terms *274and conditions set forth below:
“2. Sixty percent (60%) from license fees, excise and other municipal taxes, levied by any ordinance of any municipality. The portion taxable shall be subject, during the term of the grant, to the tax rate in effect on the date the grant is signed, notwithstanding any later amendment to the grant to cover operations in another municipality or municipalities!.]” Apéndice de la Petición de certiorari, págs. 197-199.
Por otro lado, el Decreto para el caso 00-135-1-75 emitido el 29 de diciembre de 2000 a favor de Pfizer Pharmaceuticals, Inc., Pfizer Pharmaceuticals, LLC y Pfizer Pharmaceuticals Limited, autorizaba la inclusión de Warner-Lambert, Inc. y Parke-Davis Pharmaceuticals Limited bajo el mismo. Éste expresaba:
"... the term ‘Business IDP as used in this clause shall additionally include the total net industrial development income accrued by the additional grantees from any service activities covered by the W-L Grant, and, in the case of PDPL, the net industrial development income provided in Section 2(a)(2) of the Act, and the net income from sources without Puerto Rico provided in Section 1123(c) of the Code ....’’Apén-dice de la Petición de certiorari, pág. 213.


 Las peticionarias señalan ciertas demoras en someter los estados financieros auditados de alguno de los años en controversia en parte por la adquisición de las operaciones mundiales de Warner-Lambert & Company, y porque lo auditores exter-nos no los pudieron emitir a tiempo. Estos argumentos, así como la prueba traída para sustentarlos, merecieron entero crédito, tanto en el Tribunal de Primera Ins-tancia como el Tribunal de Apelaciones.


 Las deficiencias, intereses y penalidades notificadas a Pfizer Pharmaceuticals, Inc. ascendían a $1,515,789.83, mientras que las notificadas a Pfizer Pharmaceuticals Limited totalizaban $1,511,426.73.


 Apéndice de la Petición de certiorari, pág. 129.


 íd., pág. 42.


 Por otro lado, el Municipio de Vega Baja (Municipio) presentó una petición de certiorari el 8 de junio de 2008 en la que recurría de las partes de la Sentencia del Tribunal de Apelaciones que confirmaban la Sentencia del Tribunal de Primera Instancia. La petición fue declarada “no ha lugar”.


 El 3 de noviembre de 2008 aceptamos la intervención de la Compañía de Fomento Industrial de Puerto Rico, la Pharmaceutical Industry Association of Puerto Rico y la Asociación de Industriales de Puerto Rico como amicii curiae.


 La Sec. 6100.01 de la Ley Núm. 1-2011, conocida como Código de Rentas Internas para un Nuevo Puerto Rico, derogó la Ley Núm. 120-1994, según enmen-dada, 13 L.P.R.A. see. 8006 et seq., conocida como Código de Rentas Internas de Puerto Rico de 1994. No obstante,
“[l]a derogación de cualquier disposición del Código de Rentas Internas de Puerto Rico de 1994 no afectará actos realizados o cualquier derecho adquirido o cualquier procedimiento o demanda que haya comenzado en cualquier causa civil, antes de tal derogación, pero todos los derechos y obligaciones según dicha ley con-tinuarán y podrán ser aplicados en la misma como si dicha derogación no se hubiese *277hecho.” Sec. 6093.01 de la Ley Núm. 1, supra.


 Han existido seis (6) leyes de incentivos industriales previo a la Ley Núm. 73-2008, conocida como Ley de Incentivos Económicos para el Desarrollo de Puerto Rico, 13 L.P.R.A. see. 10641 et seq. Éstas son: la Ley Núm. 184 de 13 de mayo de 1948, de la cual todas las exenciones contributivas otorgadas a su amparo expiraron el 30 de junio de 1962; la Ley Núm. 6 de 15 de diciembre de 1953, conocida como Ley de Incentivo Industrial de Puerto Rico de 1954 (13 L.P.R.A. sec. 10001 et seq.); la Ley *280Núm. 57 de 13 de junio de 1963, conocida como Ley de Incentivo Industrial de Puerto Rico de 1963 (13 L.P.R.A. see. 10012 et seq.); Ley Núm. 26 de 2 de junio de 1978, conocida como Ley de Incentivos Industriales de Puerto Rico de 1978 (13 L.P.R.A. see. 10024 et seq.); Ley Núm. 8 de 24 de enero de 1987, conocida como Ley de Incen-tivos Contributivos de Puerto Rico de 1987 (13 L.P.R.A. see. 10038 et seq.); Ley Núm. 135-1997, conocida como Ley de Incentivos Contributivos de 1998 (13 L.P.R.A. see. 10101 et seq.). Cada una de ellas ha sido enmendada en diversos momentos para responder a las necesidades del país.
La Ley Núm. 135, supra, permitía las solicitudes de exención a su amparo hasta el 30 de junio de 2008. No obstante, “[l]as imposiciones contributivas provistas por [ella] permanecerán en vigor durante el término en que las concesiones de exención contributiva otorgadas bajo la misma permanezcan vigentes”. Sec. 21 de la Ley Núm. 135, supra, 1997 (Parte 1) Leyes de Puerto Rico 636, 699.


 “gi Director podrá celebrar aquellas vistas, públicas y/o administrativas que considere necesarias 13 L.P.R.A. sec. 10112(c).


 Hasta el 31 de diciembre de 1995, las solicitudes de exención se dirigían al Gobernador, quien estaba encargado de aprobar y denegar las concesiones mediante su endoso y firma. Así constaba en las Leyes Núms. 6, 57, 26 y 8, supra. No obstante, para agilizar el trámite que culmina en un Decreto, se delegaron en el Secretario de Estado las responsabilidades del proceso. Esto, pues, es el primero en orden de su-*282cesión al cargo de Gobernador. Desde entonces la Oficina de Exención Contributiva Industrial se encontró adscrita al Departamento de Estado. Véase Exposición de Motivos de la Ley Núm. 218-1995, Leyes de Puerto Rico 1172, 1173. Por otro lado, al amparo de la Ley Núm. 73, supra, la Oficina de Exención Contributiva Industrial está adscrita al Departamento de Desarrollo Económico y Comercio, y corresponde al Secretario de Desarrollo la determinación final con relación a la aprobación o dene-gación de concesiones originales de exención contributiva, salvo contadas excepciones. 13 L.P.R.A. sec. 10653(2)(F).


 La Ley Núm. 135, supra, autoriza a que “[clualquier concesionario adversa-mente afectado o peijudicado por cualquier acción tomada por el Secretario de Es-tado revocando y/o cancelando una concesión de exención ... tendrá derecho a revi-sión judicial ...”. 13 L.P.R.A. sec. 10114(b).


 La Ley Núm. 135, supra, señala que tienen el mismo significado los térmi-nos siguientes: “concesión de exención contributiva industrial”, “decreto de exen-ción”, “exención contributiva”, “exención” o “decreto”. 13 L.P.R.A. sec. 10101(m).


 Véase 13 L.P.R.A. see. ÍOIOIQ).


 Este porciento puede ser mayor, dependiendo de la industria o el tiempo que transcurra desde el inicio de sus operaciones. 13 L.P.R.A. sec. 10105(b). Además, el ingreso obtenido de las inversiones que cualifiquen según el inciso (j) de la See. 2 de la Ley Núm. 135, supra, está totalmente exento de contribución sobre ingresos, pa-tentes municipales, arbitrios municipales y otras contribuciones municipales. 13 L.P.R.A. sec. 10101(j)(3).


 Sin embargo, el Código de Rentas Internas de Puerto Rico de 1994 aplica de manera supletoria a la Ley Núm. 135, supra, en la medida en que las disposiciones de la primera no estén en conflicto con ella. Sec. 19 de la Ley Núm. 135, supra, pág. 699.


 Posteriormente, la Ley Núm. 8, supra, así como la Ley Núm. 135, supra, han incorporado como IFI “[e]l ingreso obtenido de pólizas de seguros por interrupción de negocio, siempre que no haya reducción en el nivel de empleo en el negocio exento como resultado del acto que dio lugar al cobro de tal ingreso”. 13 L.P.R.A. sees. 10039(a)(6) y 10101(a)(6). Asimismo, la Ley Núm. 73, supra, señala que se considera IFI,
“[e]l ingreso neto derivado por el negocio exento que posea un decreto otorgado bajo este capítulo, por concepto de pólizas de seguros por interrupción de negocio 0business interruption), siempre y cuando no haya reducción en el nivel de empleo en el negocio exento como resultado del acto que dio lugar al cobro de tal ingreso.” 13 L.P.R.A. sec. 10642(a)(5).


 La Ley Núm. 113 de 10 de julio de 1974, conocida como Ley de Patentes Municipales, 21 L.P.R.A. see. 651 et seq., ha sido enmendada en múltiples ocasiones. Adjudicamos el caso de autos al amparo de la ley en vigor al momento de los hechos.


 Cada ley de incentivos se ha desarrollado para atender las necesidades del momento histórico que le competía. Por su parte, la Ley Núm. 73, supra, identifica como parte de la política pública de Puerto Rico el
‘‘[glarantizar una relación entre la industria y el Gobierno de Puerto Rico, que se fundamente en la estabilidad, certeza y credibilidad. Todos los componentes de nuestra sociedad deben ofrecer un apoyo férreo a este programa y al respeto y cum-plimiento de los compromisos que forman parte del mismo, por el bien de Puerto Rico." 13 L.P.R.A. see. 10641(3).
La Asamblea Legislativa buscó, entre otras cosas, reducir la fricción innecesaria e incertidumbre entre los municipios y los inversionistas. Además, la Sec. 14(c)(1) de la misma ley añade de forma expresa que
“... una vez concedido un decreto bajo este capítulo, ninguna agencia, instru-mentalidad pública, subdivisión política, corporación pública, o municipio, sea éste autónomo o no, del Gobierno de Puerto Rico que no sea el Secretario de Desarrollo o el Gobernador, podrá impugnar la legalidad de dicho decreto o cualquiera de sus disposiciones.” 13 L.P.R.A. sec. 10654(c)(1).


 Esta definición sufrió cambios significativos con posterioridad a nuestras expresiones en The Coca-Cola Co. v. Mun. de Carolina, 136 D.P.R. 216, 221 (1994), y Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692, 696 (1988).
El Código de Rentas Internas de 1994 es posterior a la enmienda a la Ley Núm. 113, supra, mediante la que se introduce la definición de “atribuibles a la operación”. Véase Ley Núm. 83-1991. Para entonces estaba en vigor la Ley Núm. 91 de 29 de junio de 1954, según enmendada, conocida como “Ley de Contribuciones sobre Ingre-sos de 1954”, que incluía una sección similar a la del Código de Rentas Internas de 1994.


 Alegato del recurrido, págs. 6 y 9.


 La Asamblea Legislativa ha mantenido la condición de “Contrato” a los Decretos de Exención desde la primera ley que promulgara los incentivos contributivos. Así, en la Exposición de Motivos de la Ley Núm. 184, supra, expresó que
“[a] fin de que el incentivo que por la presente ley se brinda, en forma de exen-ción contributiva, para fomentar el desarrollo industrial de Puerto Rico, sea un in-centivo de base cierta y de inconfundible seguridad, la Asamblea Legislativa de Puerto Rico hace constar que considera toda exención contributiva concedida bajo las disposiciones de esta Ley como un contrato o convenio entre el Gobierno de Puerto Rico y la industria que reciba el beneficio de la exención, y que es su propósito no aprobar legislación alguna que menoscabe o limite tal exención o pueda frustrar los fines de esta Ley.” 1948 Leyes de Puerto Rico 483, 485.


 Véase Alegato de la amicus curiae Compañía de Fomento Industrial de Puerto Rico, pág. 17. La Compañía de Fomento Industrial de Puerto Rico expresa que el Gobierno solamente tenía dos (2) opciones: (1) no recibir tributación por esos ingresos, o (2) negociar para que la empresa tributara a una tasa atractiva que permita capturar recaudos tributarios que no estarían disponibles de otra forma. Se seleccionó esta última opción. Añade que este tipo de decisiones es parte de la reali-dad comercial de los negocios globales, los cuales “en muchas ocasiones se ven obli-gadas a estructurar sus negocios por razones atribuibles a las reglas tributarias de sus respectivos países de origen”. Id., págs. 13 y 15.